Title: Benjamin Stephenson to James Monroe, 19 January 1816
From: Stephenson, Benjamin
To: Monroe, James


                    
                        Sir,
                        
                            Washington
                            19th: Jany 181⟨6⟩
                        
                    
                    I feel myself impelled by a sence of duty towards a number of Citizens of the Illinois Territory to remonstrate against the execution of the late proclamation issued by the President to remove setlers upon the public lands after the day in March next—should this order be inforced it ⟨wi⟩ll in the above Territory be distressing to many Citizens and not beneficial to the interest of the government, my object in addressing you, is, to solicit that a time may be set for the removal of the above setlers one or two months, after, they shall have an oppertunity of purchasing the land on which they have setled and made improvements. I have the honor to be sir verry respectfully yours.
                    
                        B. Stephenson
                    
                